Citation Nr: 0618253	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to the assignment of higher initial or staged 
ratings for service-connected acromioclavicular degenerative 
joint disease, rotator cuff tendonitis and impingement 
syndrome of the right shoulder, rated as 10 percent disabling 
from June 29, 1998 to February 22, 2001; 20 percent from 
February 23, 2001 to March 14, 2005; and 30 percent 
thereafter.

2.  Entitlement to the assignment of an initial rating in 
excess of 10 percent residuals of a head injury, including 
migraine headaches.

3.  Entitlement to service connection for a disability 
manifested by chest pains, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in December 2004.

The issues of entitlement to higher initial disability 
ratings for service-connected residuals of a head injury and 
right shoulder disability are addressed in the REMAND 
appended to the decision below.  These isues must be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  A disability manifested by chest pain was not apparent 
during service or for many years thereafter, nor is there 
medical evidence of a nexus between a claimed current 
diagnosis of a disease or disability manifested by chest pain 
and any incident of service; the record is also devoid of any 
competent evidence of chronic chest pain as a condition or 
symptom of an undiagnosed illness.  

3.  The service and post-service medical evidence of record 
fails to show left carpal tunnel syndrome during service or 
for approximately 6 years thereafter and there is no 
competent evidence of a nexus between left carpal tunnel 
syndrome and any incident of service.


CONCLUSIONS OF LAW

1.  Service connection for a chronic disability manifested by 
chest pain, to include as due to an undiagnosed illness is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 

2.  Service connection for left carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in
Pelegrini v. Principi, 18 Vet App. 112 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. §5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the RO furnished VCAA 
notice to the veteran subsequent to the initial denial of the 
veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, the issues decided herein were readjudicated after 
the last VCAA notice was sent (see December 2005 Supplemental 
Statement of the Case) and the veteran and his representative 
have indicated in written argument that they are aware of 
what is needed to substantiate the claims addressed herein 
and the allocation of responsibilities in obtaining such 
evidence.  They have not argued or indicated any failure in 
the duty to notify.   Under these circumstances, the failure 
to not provide notice prior to the initial adjudication of 
the claims is nonprejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet App. 553 (1996); see 
also 38 C.F.R. §20.1102 (harmless error).

In order to be consistent with 38 U.S.C. §5103(a) and 38 
C.F.R. §3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. §3.1 59(b)(l).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2001 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi 16 Vet. App. 183, 
187(2002).  In the letter, VA informed the appellant  that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the appellant that 
he should submit any pertinent evidence in his possession.  
In this regard, he was repeatedly advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence he himself may have 
and that the requirements of 38 C.F.R. §3.159(b)(l) have been 
met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. §3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§5103(a) and 38 C.F.R. §3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

With respect to the issues decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating.  Despite 
the inadequate notice provided to the appellant on these 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran
has been prejudiced thereby).  In that regard, the Board 
notes that the appellant and his representative have alleged 
no prejudice as a result of this error.  Moreover, as the 
Board finds that a preponderance of the evidence is against 
granting entitlement to service connection for the alleged 
disabilities addressed in this decision, any question as to 
the appropriate effective date or disability rating to be 
assigned is rendered moot.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  The record also contains several VA 
examination reports, which include opinions and sufficient 
findings to adjudicate the issues decided in this decision.  
Under these circumstances, there is sufficient medical 
evidence to decide the claims at hand and there is no further 
duty to provide another medical examination.  38 U.S.C.A. 
§5103A(d) (West 2002); 38 C.F.R. §3.159(c)(4) (2005).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§1110, 1131; 38 C.F.R. §3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. §3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. §3.303(d).

Where a veteran served 90 days or more and an organic disease 
of the nervous system becomes manifest to a degree of ten 
(10) percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwiuski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).



Chest Pain

The veteran had service during the Persian Gulf War; 
therefore, it should be noted that service connection may 
also be established for a chronic disability manifested by 
certain signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006, and which, by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§1117; 38 C.F.R. §3.317(a)(l).  Manifestations of an 
undiagnosed illness include cardiovascular and joint pain 
signs or symptoms. See 38 C.F.R. §3.317(b).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. §3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, menstrual disorders, and 
"medically unexplained chronic multisymptom illness," such 
as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome.  See 38 C.F.R. § 3.317(b).  

The veteran's service medical records are negative for any 
complaints or diagnoses
of chest pain and his May 1991 separation examination report 
notes that his cardiovascular system was normal.  An October 
1998 VA report shows that the veteran complained of chest 
pain.  He noted that he had an electrocardiogram done while 
he had the chest pain and that no cardiac abnormality was 
noted.  On physical examination, the veteran had normal heart 
rate and rhythm and the veteran's lungs were clear with 
adequate excursion.  The examiner noted in his diagnoses that 
the nature of the veteran's symptoms sounded like chest wall 
muscle spasm and that it was not of cardiac origin.  A March 
2005 VA examination report shows that the veteran complained 
of occasional sharp left chest pains.  The examiner diagnosed 
the veteran with probable gas pains, which he did not believe 
represented a chronic condition or a symptom of an 
undiagnosed underlying illness.  The examiner stated that 
there was no objective evidence of any chronic illness 
related to occasional intermittent chest pains.

The Board observes that chest wall muscle spasms and gas 
pains are diagnosed disabilities.  The March 2005 VA examiner 
stated that it was his opinion that the chest pains did not 
represent a chronic condition or a symptom of an undiagnosed 
underlying illness.  There is no competent opinion to the 
contrary.  As such, service connection for chest pain due to 
a claimed undiagnosed illness is not warranted under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

As to a diagnosed disease or injury, as noted above, service 
connection requires an in-service event, injury or illness, 
and the veteran's service medical records are completely 
devoid of any reference to any complaints or diagnosis of 
chest pains.  Moreover, there is no medical evidence of 
record which links the veteran's current chest pains to his 
active duty service.  As such, entitlement to service 
connection for a diagnosed disability manifested by chest 
pain is not warranted on a direct incurrence basis under 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.



Left Carpal Tunnel Syndrome

The veteran's service medical records are devoid of any 
complaints of or treatment for carpal tunnel syndrome of the 
left wrist.  Additionally, the May 1991 separation 
examination report shows that the veteran's left upper 
extremity was clinically evaluated as normal.  Private 
medical records show diagnosis and treatment for carpal 
tunnel syndrome starting in 1997, approximately six years 
after discharge from active duty service.  On examination in 
March 2005, the veteran was diagnosed with left upper 
extremity neuropathy and status post bilateral carpal tunnel 
surgery.  The examiner stated that he felt the veteran's 
current left upper extremity condition was secondary to left 
cubital tunnel syndrome at the elbow and was not due to the 
left carpal tunnel syndrome, but that this could only be 
confirmed by nerve conduction study results.  The examiner 
also stated that he would need the results of the nerve 
conduction study and the veteran's claims file in order to 
determine if the veteran's current disability was related to 
his active duty service.

In a May 2005 addendum, the March 2005 VA examiner stated 
that the veteran was scheduled for nerve conduction testing 
on April 14 and again on April 26, but that the veteran 
failed to report for either examination and did not provide 
good cause for his failure to report.  The examiner then went 
on to state that he reviewed the veteran's service medical 
records and found no evidence of either carpal tunnel 
syndrome or cubital tunnel syndrome initiation.  Therefore, 
it was the examiner's opinion that the veteran's resolved 
carpal tunnel syndrome and current left upper extremity 
neuropathy were not a result of or caused by any injuries or 
conditions suffered during active duty service.  

In summary, there is no evidence of any carpal tunnel 
syndrome during active service or approximately 6 years 
thereafter, nor is there competent evidence of an etiological 
relationship between current left carpal tunnel syndrome or 
left extremity neuropathy and any incident of service.  Thus, 
entitlement to service connection for a carpal tunnel 
syndrome, to include left upper extremity neuropathy, is not 
warranted.


Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a disability manifested 
by chest pain, to include as due to an undiagnosed illness is 
not warranted.  

Entitlement to service connection for left carpal tunnel 
syndrome is not warranted.  


REMAND

The Board notes that the veteran has appealed for the 
assignment of higher initial ratings for his service 
connected residuals of a head injury, to include migraine 
headaches, and his service connected right shoulder 
disability.  However, the record does not reflect that the 
veteran has received VCAA notice with respect to either 
claim.

The Board further notes that, during the pendency of this 
appeal, on March 3,2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  While the issues being remanded involve 
ratings assigned rather than a service connection claim 
addressed in Dingess, the veteran should be provided notice 
of the potential higher ratings and an effective date if a 
higher rating is granted.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, 
codified, in pertinent part, at 38 
U.S.C.A. §§ 502, 5103, 5103A (West 2002).  
See also 38 C.F.R § 3.159 (2005).  The RO 
should ensure that the veteran has been 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, (d) the need for the veteran to 
submit any relevant evidence in his 
possession to the VA.  Id; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Pelegrini v.
Principi, 18 Vet. App. 112(2004).

The VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
include an explanation as to the 
information or evidence needed to 
establish increased ratings and an 
effective date for such an increase for 
the veteran's service-connected residuals 
of a head injury, to include migraine 
headaches, and a right shoulder 
disability.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet App. Mar. 3 ,2006).

2.  After allowing for an appropriate 
time for response and any other 
development that is indicated, the RO/AMC 
should readjudicate the claims and, if 
necessary, furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


